Citation Nr: 0621892	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  00-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed coronary artery 
disease (CAD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran in this case served on active duty from August 
1962 to October 1966 and performed service with the National 
Guard from October 1975 to June 1978.  Additionally, his 
National Guard records show a total of nine years of service 
for pay.  

This matter comes before the Board on appeal from a February 
2000 rating decision issued by the RO.  

The Board previously remanded this case to the RO in November 
2004 for additional development of the record.  

Subsequent to the certification of this case to the Board, a 
Veterans Health Administration (VHA) medical opinion dated in 
April 2006 was added to the claims file.  The veteran was 
notified of this new evidence in May 2006 and subsequently 
informed the Board that he sought to waive RO review of the 
evidence.  See 38 C.F.R. § 20.1304(c).  Consequently, the 
Board will proceed with the veteran's appeal at the present 
time.  



FINDING OF FACT

The currently demonstrated CAD is not shown to be due to any 
event or incident of the veteran's active service or any 
subsequent period of active duty for training.  



CONCLUSION OF LAW

The veteran's disability manifested by CAD is not due to 
disease or injury that was incurred in or aggravated by 
active service or any period of active duty for training; nor 
may any be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  As noted 
above, the Board has also obtained a VHA medical opinion 
regarding the etiology of the veteran's claimed disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued between June 2002 and January 
2005.  By these letters, the RO also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, that decision was first 
issued in the year prior to the enactment of the VCAA.  
Moreover, the veteran's claim has readjudicated in an October 
2005 Supplemental Statement of the Case, following the 
issuance of the noted VCAA letters.  

In short, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection is granted in cases where a veteran has a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes a clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service records from July 1975 show that he was 
treated for coronary insufficiency.  He complained of having 
shortness of breath, dizziness and nausea just following a 
patrol mission.  

An examination statement indicates that this incident 
occurred during active duty for training and that the 
"injury" was considered to have been incurred in the line 
of duty.  An individual sick slip from the same month also 
contains a notation of "possible M.I."  

In July 1975, the veteran was hospitalized at Carthage Area 
Hospital in Carthage, New York.  An EKG revealed no evidence 
of a myocardial ischemia, but blood pressure was elevated at 
140/80.  The diagnoses were those of costochondritis and heat 
exhaustion.  

Subsequent to service, the veteran was first treated for 
arteriosclerotic heart disease, with ischemic cardiomyopathy 
and atrial fibrillation, at a private facility in February 
1994.  Neither the corresponding treatment records nor the 
records from hospitalizations in 1995 suggest a causal 
relationship between the current heart disability and in-
service treatment.  

In a March 1999 statement, Donald R. Merrihew, M.D., rendered 
the opinion that it was "almost a certainty" that the 
veteran's current CAD was related to the 1975 incident, based 
on a review of "the National Guard Hospital record" from 
July 15, 1975.  

Dr. Merrihew added that this conclusion was "based on the 
natural history of coronary artery disease."  

An October 1999 VA examination report does not contain an 
opinion as to the etiology of the claimed coronary artery 
disease or the demonstrated valvular heart disease.  The 
examiner noted that the veteran had a history of being 
diagnosed as having atrial fibrillation in August 1975, 
although it is not clear that he reviewed the veteran's 
claims file.  

The Board subsequently obtained an April 2006 opinion from a 
VHA doctor regarding the veteran's claim.  In this opinion, 
the VA doctor noted that he had reviewed the claims file and 
determined that, while the in-service treatment for chest 
discomfort, dizziness and lightheadedness represented the 
initial occurrence of atrial fibrillation, it was 
"unlikely" that such symptoms represented either the 
initial occurrence or aggravation of the subsequently 
identified coronary heart disease.  

In explaining this opinion, the VHA doctor analyzed the noted 
in-service treatment records, the February 1994 private 
treatment for arteriosclerotic heart disease, other 
subsequent private and VA treatment and the opinion of Dr. 
Merrihew.  

The VHA doctor acknowledged that the veteran's admission 
diagnosis in July 1975 was for "possible acute coronary 
insufficiency" but found that a subsequent evaluation failed 
to confirm this impression.  

The VHA doctor further noted that Dr. Merrihew's etiology 
opinion was based on documentation not predicated on a full 
evaluation of the veteran.  

As to why it was unlikely that the diagnosed CAD was related 
to the 1975 symptoms, the VHA doctor indicated that, while 
some degree of coronary atheroma (plaque) is often present in 
young adults consuming a "western" diet, it was "very" 
rare to have advanced atherosclerosis sufficient to result in 
symptoms manifest by the third decade of life.  If such 
atherosclerotic risk factors as hyperlipidemia, cigarette 
smoking and family history were severe enough to result in 
coronary insufficiency at age 31, this would have been 
reflected in the electrocardiogram taken at the time, and 18 
years would not have elapsed before a subsequent recurrence 
of coronary events.  

Accordingly, the VHA doctor found that the "natural history 
of coronary disease" cited by Dr. Mayhew did not support the 
finding of an initial manifestation of coronary heart disease 
in 1975.  

As indicated hereinabove, the VHA doctor did find evidence to 
support a diagnosis of atrial fibrillation in 1975, as there 
were corresponding examination findings at that time.  While 
the doctor could not exclude the possibility that the 1975 
episode represented the initial occurrence of subsequently 
diagnosed atrial fibrillation, it was not correspondingly as 
likely as not that the in-service manifestations were in fact 
the initial manifestations of coronary heart disease.  

The doctor further noted that the development of coronary 
heart disease likely aggravated the tendency to develop 
atrial arrhythmias, "but not vice versa."  

In analyzing the evidence in this case, the Board observes 
that several considerations must be addressed in cases where 
there are competently rendered but conflicting medical 
opinions, as here.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases, where an examiner who has rendered a medical 
opinion has not had an opportunity to review the veteran's 
medical records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  

That notwithstanding, the United States Court of Appeals for 
Veterans Claims (Court) has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-
471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In this case, Dr. Merrihew's statement is definite in nature 
as to the question of the etiology of the claimed CAD.  While 
Dr. Merrihew reviewed "the National Guard Hospital record" 
from July 15, 1975, there is no indication that he reviewed 
the claims file as a whole.  

Moreover, Dr. Merrihew provided only the cursory rationale of 
"the natural history of coronary artery disease" and did 
not address the substantial lapse of time (approximately 19 
years) between the veteran's in-service treatment and the 
first diagnosis of CAD.  See Maxson v. Gober, supra.  

The absence of both substantially limits the probative value 
of Dr. Merrihew's statement in the Board's opinion.  
Moreover, under Winsett, the Board is not compelled to 
presume that Dr. Merrihew's statement is of greater probative 
value than the other evidence of record simply because he has 
apparently been a treating physician of the veteran.  

By contrast, the April 2006 VHA opinion was based on a review 
of the veteran's entire claims file.  

The reviewing doctor provided an analysis of the relevant in-
service and post-service treatment records and offered an 
explanation, based on specific medical principles, of why it 
was unlikely that the in-service symptoms were a causal 
factor in the development of CAD.  

The doctor concluded that, while CAD might have aggravated 
the veteran's atrial arrhythmia, the atrial fibrillation in 
service did not represent the initial manifestation of CAD.  

Given that the VHA doctor had full access to the veteran's 
medical history, as contained in the claims file, and 
provided an extensive rationale for his conclusion, the Board 
has determined that the VHA opinion has substantially greater 
probative value than that of Dr. Merrihew.  

Consequently, the Board does not find that the competent 
medical evidence of record, on balance, supports the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. at 433.  

Currently, the only other evidence of record supporting the 
veteran's claim is lay evidence, including his June 2005 VA 
hearing testimony.  The veteran has asserted that his current 
CAD is etiologically related to his treatment for 
cardiovascular symptoms during service.  The claims file also 
includes a statement from a fellow reservist supporting the 
veteran's contentions, received in July 2002.  

Neither individual, however, has been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for CAD, and this claim 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER


Service connection for claimed coronary artery disease is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


